PER CURIAM.'
In this Anders1 appeal, we affirm the judgment and sentence. However, the *580written sentence contains two scrivener’s errors. The trial court orally pronounced a time-served sentence in case 2010-CF-0032 and on count II in case 2015-CF-0704. Neither of these offenses is a misdemeanor. The written judgment reflects that 7-year sentences were imposed as to all counts except that time-served sentences were imposed as to the misdemeanors. Thus, this judgment erroneously reflects that 7-year sentences were imposed as to the two offenses described above. We therefore remand for the trial court to correct the written sentence to reflect the trial court’s oral pronouncement of a time-served sentence on count II of case 2015-CF-0704, and a time-served sentence in case 2010-CF-0032. See Washington v. State, 37 So.3d 376 (Fla. 1st DCA 2010) (affirming Anders appeal but remanding for correction of scrivener’s error).
AFFIRMED and REMANDED with instructions.
WOLF, RAY, and MAKAR, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).